     Case 1:18-cv-03771-PGG Document 36 Filed 06/11/19 Page 1 of 4
     Case 1:18-cv-03771-PGG Document 33-1 Filed 06/05/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wesco Insurance Company and
Technology Insurance Company, Inc.,


                                 Plaintiff(s),      CIVIL CASE MANAGEMENT PLAN
                                                       AND SCHEDULING ORDER
               - against -
Personnel Staffing Group, LLC,                               1a   . Civ. 03771   (PGG)


                                 Defendant(s).


PAUL G. GARDEPHE, U.S.D.J.:

              After consultation with counsel for the parties, the Court adopts the following
Civil Case Management Plan and Scheduling Order, in accordance with Federal Rules of Civil
Procedure 16 and 26(t).

1.      All parties do    O/  do not         II I
                                          consent to conducting further proceedings before a
        Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
        [Check one.]

2.      This case is   D /is not Ill to be tried to a jury. [Check one.]
3.      No additional parties may be joined except with leave of the Court. Except for good
        cause shown, any motion to join additional parties must be filed within 30 days from the
        date of this Order.

4.      A party may not amend its pleadings except with leave of the Court. Except for good
        cause shown, any motion to amend pleadings must be filed within 30 days from the date
        of this Order.

5.      The parties must complete their initial disclosures under Federal Rule of Civil Procedure
        26(a)(l) no later than 14 days from the date of this Order.

6.      The parties must complete fact discovery no later than _9_/1_3_/_2_0_1_9_ _ _ __
        [Insert date; typically 90 days from issuance of this scheduling order.J

7.      If all parties consent in writing, they may extend the following interim deadlines without
        application to the Court, provided that the parties complete all fact discovery by the date
        set forth in paragraph 6. Under this Order's interim deadlines, the parties must:
     Case 1:18-cv-03771-PGG Document 36 Filed 06/11/19 Page 2 of 4
     Case 1:18-cv-03771-PGG Document 33-1 Filed 06/05/19 Page 2 of 4




      a.      Serve initial requests for production of documents by _61_2_11_20_1_9_ _ _ _ _ _ _•
              [Insert date; typically 2 weeks from issuance of this scheduling order.]

      b.      Serve interrogatories by 6/21/2019             . {Insert date; typically 2
              weeks out from issuance of this scheduling order.]

      c.      Complete depositions of fact witnesses by 9/13/2019                • [Insert
              date; typically 90 days from issuance of this scheduling order . ]

                   f. Unless the parties agree or the Court so orders, the parties may not hold
                      depositions until all partfes have responded to initial requests for
                      document production.

                  ii. There is no priority in deposition by reason of a party's status as plaintiff
                      or defendant.

                 iii. Unless the parties agree or the Court so orders, non-party depositions must
                      follow initial party depositions.

                  iv. Consistent with Federal Rule of Civil Procedure 30(d), the parties may not
                       extend depositions beyond one business day without prior leave of the
                       Court.

      d.      Serve requests to admit no later than 8/19/2019              • [Insert date;
              typically 75 days out from issuance of this scheduling order.]

8.    The parties must complete expert discovery no later than _,1....0_/1~5_/2....0....1-9_ _ _ __
      [Insert date; typically 30 days after end of fact discovery.]

       a, Every party-proponent that intends to offer expert testimony in respect of a claim
          - including any counterclaim, cross-claim or third-party claim - must make the
          disclosures required by Federal Rule of Civil Procedure 26(a)(2) by
           9/13/2019                • [Insert date; typically 90 days from issuance of this order.]
          Every party-opponent of such claim that intends to offer expert testimony in respect of such
          claim must make the disclosures required by Federal Rule of Civil Procedure
          26(a)(2) by 9/27/2019                 • [Insert date; typically 2 weeks later.]

       b. No party may offer expert testimony- whether designated as "rebuttal" or
          otherwise- beyond the scope of the opinions that the aforesaid disclosures cover,
          except with leave of the Court, application for which must be made no later than 7
          calendar days after the latter of the dates specified in paragraph 8(a). The parties




                                                    2.
      Case 1:18-cv-03771-PGG Document 36 Filed 06/11/19 Page 3 of 4
      Case 1:18-cv-03771-PGG Document 33-1 Filed 06/05/19 Page 3 of 4




               may depose all experts, but such depositions must occur within the time limit set
               forth for expert discovery in paragraph 8.


           c. Plaintiff(s) anticipate expert testimony concerning the following issue(s):
               Calculation of Workers' Compensation Premium

           d. Defendant(s) anticipate expert testimony concerning the following issue(s):
                Calculation of Workers' Compensation Premiums

9.     No later than 14 days following the close of fact discovery, all counsel must meet face-to-
       face for at least one hour to discuss settlement.

10.    Parties seeking to make post-discovery dispositive motions should submit a letter to the
       Court in accordance with Rule 4(A) of the Court's Individual Practices by
       10/22/2019                • [Insert date; typically 1 week after the close of discovery.]
       Opposition letters are due 10/25/2019                • [Insert date; typically 3 business
       days later.]

11.    Unless otherwise ordered by the Court, within 30 days from the date for the completion
       of discovery in a civil case or, if a party has filed a dispositive motion, then within 30
       days of a decision resolving the motion, the parties shall submit to the Court for its
       approval a joint pretrial order prepared in accordance with the Court's Individual
       Practices and Federal Rule of Civil Procedure 26(a)(3).

12.    Counsel for the parties have conferred and their present best estimate of the length of trial
       is: 4-5 days                  . [Insert number of days.]
13.     At the close of discovery or, if a party has filed a dispositive motion, then within 30 days
        of a decision resolving the motion, the Court will set a Read:v Trial Date. At any time on
        or after the Ready Trial Date, the Court may call the parties to trial upon 48 hours• notice.
        Therefore, counse I must notify the Court and their adversaries in writing of any potential
        scheduling conflicts - including, but not limited to, trials and vacations - that would
        prevent a trial at a particular time. Such notice must come before the Court notifies
        counsel of an actual trial date, not after counsel receives notification of the actual trial
        date. Counsel should notify the Court and all other counsel in writing, at the earliest
        possible time, of any scheduling problems involving out-of-town witnesses or other
        exigencies.

14.    Where the parties resolve the case before the entry of judgment, they must submit a
       stipulation of discontinuance - signed by alJ parties - before the Court will remove the
       case from the trial calendar. If the parties settle within 48 hours of trial or the filing of a
       .dispositive motion, they must immediately notify the Court of such settlement, and fax to
       the Court no less than 36 hours before their planned appearance, a stipulation of
       discontinuance, signed by all parties.




                                                  3
      Case 1:18-cv-03771-PGG Document 36 Filed 06/11/19 Page 4 of 4
      Case 1:18-cv-03771-PGG Document 33-1 Filed 06/05/19 Page 4 of 4




15.    The next pretrial conference is scheduled for   OcJ<J,. / . )p( q                . [To be filled in
       by Court after consultation with parties.]         "' L
                                                             (}.                ,,,.
                                                          lM- V ,,Cl.(!) ()i.. ./ \ •

               This ORDER may not be modified. or the dates herein extended, except by further
Order of this Court for good cause shown. Any application·to modify or extend must be made in
a written application in accordance with the Court's Individual Practices.

Dated: New York, New York

           (/.M ""l I" 7 k1i ( q
                                             SO ORDERED.



                                             Paul G. Gardephe
                                             United States District Judge




                                                4
